       Case 4:19-cv-00010-BMM Document 4-2 Filed 02/15/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION



ANA SUDA and MARTHA
HERNANDEZ,                                     Civil Action No. CV-19-10-GF-BMM

                    Plaintiffs,                      ORDER GRANTING
       v.                                        MOTION FOR ADMISSION PRO
                                                 HAC VICE OF OMAR JADWAT
UNITED STATES CUSTOMS AND
BORDER PROTECTION; CBP
COMMISSIONER KEVIN K.
MCALEENAN, in his official capacity;
CBP AGENT PAUL O’NEAL, in his
individual and official capacities; and
JOHN DOES 1-25, in their individual and
official capacities.

                      Defendants.



      Plaintiffs move for the admission of Mr. Jadwat to practice before this Court

in this case pro hac vice with Alex Rate, Elizabeth K. Ehret and Danielle Coffman

to act as local counsel. Mr. Jadwat’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED the motion to admit Omar Jadwat

is granted on the condition that Mr. Jadwat do his own work. This means he must

do his own writing, sign his own pleadings, motions and briefs, and appear and

participate personally. Counsel shall remain mindful of the requirements of Local

Rule 83 as nothing in this Order abrogates those duties.
      Case 4:19-cv-00010-BMM Document 4-2 Filed 02/15/19 Page 2 of 2




DATED the ___ of February, 2019.

                                        ____________________________
                                        U.S. District Court Judge




                                    2
